Electronically Filed
                                                       Supreme Court
                                                       30052
                                                       03-FEB-2012
                             NO. 30052                 02:32 PM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  HAWAII STATE TEACHERS ASSOCIATION and UNITED PUBLIC WORKERS,
                   AFSCME, Local 646, AFL-CIO,
       Plaintiffs-Appellants/Appellees/Cross-Appellants,

                                vs.

 NEIL ABERCROMBIE, Governor, State of Hawai#i; BARBARA A. KRIEG,
  Interim Director, Department of Human Resources Development,
 State of Hawai#i; and KALBERT K. YOUNG, Director, Department of
   Budget and Finance, State of Hawai#i; Doe Defendants 1-10,
        Defendants-Appellees/Appellants/Cross-Appellees.


               APPEAL FROM THE FIRST CIRCUIT COURT
                       (CIV. NO. 09-1-1372)

            ORDER DENYING MOTION FOR RECONSIDERATION
           (By: Nakayama, Acting C.J., and Duffy, J.,
 Circuit Judge Ahn in place of Moon, C.J., recused and retired,
  and Circuit Judge Lee in place of Recktenwald, J., recused,
                   and Acoba, J., dissenting)

          Plaintiffs-Appellants/Appellees/Cross-Appellants Hawaii

State Teachers Association and United Public Workers, AFSCME,

Local 646, AFL-CIO’s motion for reconsideration is hereby denied.

          DATED:   Honolulu, Hawai#i, February 3, 2012.

                               /s/ Paula A. Nakayama

                               /s/ James E. Duffy, Jr.

                               /s/ Karen S. S. Ahn

                               /s/ Randal K. O. Lee